                .

                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DMSION
                                   No. 4:12-CR-40-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                    v.                         )              ORDER
                                               )
TONY :MILLER,                                  )
                                               )
                          Defendant            )


       On May 13, 2020, Tony Miller ("Miller") moved for compassionate release under the First

StepAct("FirstStepAct''),Pub.L.No.115-391, § 603(b), 132 Stat. 5194,5238-41 (2018)(codi.fied

as amended at 18 U.S.C. § 3582) and filed a memorandum in support [D.E. 56, 67]. On October 27,

2020, the United States responded in opposition [D.E. 71]. As explained below, the court denies

Miller's motion.

                                                   I.

       On August 6, 2012, pursuant to a written plea agreement, Miller pleaded guilty to possession

with the intent to distribute a quantity of cocaine base (crack), cocaine, and a quantity of marijuana

(count one), andfeloninpossessionofafirearm(counttwo). See [D.E. 28, 30]. On December 11,

2012, the court held a sentencing hearing and adopted the facts set forth in the Presentence

Investigation Report ("PSR"). See [D.E. 42, 43, 44]; Fed. R. Crim. P. 32(i)(3)(A}-{B). The court

calculated Miller's total offense level to be 29, his crlmjnal history category to be VI, and his

advisory guideline range to be 151 to 188 months' imprisonment on count one and 120 months'

imprisonment on count two. See [D.E. 44] 1. After thoroughly considering all relevant factors under

18U.S.C. § 3553(a), thecourtsentencedMillerto 151 months' imprisonmentoncountoneand 120



            Case 4:12-cr-00040-D Document 76 Filed 01/15/21 Page 1 of 7
months' concurrent imprisonment on count two. See [D.E. 43] 2. Miller did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another



                                                  2

            Case 4:12-cr-00040-D Document 76 Filed 01/15/21 Page 2 of 7
extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia

                       (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (Il) suffering from a serious functional or cognitive impairment,
                                  or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because of the aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    3

              Case 4:12-cr-00040-D Document 76 Filed 01/15/21 Page 3 of 7
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lBl .13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]msuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section 1B1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3S82(c)(l)(A). See.    ~      United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section 1B1.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3S82(c)(1 )(A)(i). See id. at 283-84. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and the section 35S3(a)

factors. See, e~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);




               (D) Other Reasons.-A.s determined by the Director of the Bmeau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4

            Case 4:12-cr-00040-D Document 76 Filed 01/15/21 Page 4 of 7
United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       As for Miller's request for compassionate relief, Miller has not exhausted his administrative

remedies. See [D.E. 71] 16-17; [D.E. 71-2]; [D.E. 71-3]. Specifically, Miller fails to allege, and

nothing in the record suggests, that Miller submitted a compassionate release request to the BOP.

See [D.E. 56, 67, 71-2, 71-3]. The government has invoked section 3582's exhaustion requirements.

See [D.E. 71] 16-17. Because Miller failed to submit his compassionate release request to the BOP

before moving for a sentence reduction, Miller has failed to satisfy section 3582's exhaustion

requirement, and the court dismisses without prejudice Miller's motion. See United States v. Alam,

960 F.3d 831, 833-34 (6th Cir. 2020).

       Alternatively, even if Miller did exhaust his adminiw-ative remedies, the court denies the

request. Miller seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Miller cites the COVID-19 pandemic and his stage four nasopharyngeal cancer. See [D.E.

56]; [D.E. 67] 1-2, 4.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). While Miller states that he has

stage four cancer, Miller has not demonstrated that he is not going to recover or that his cancer

cannot be treated while Miller serves his sentence. Accordingly, reducing Miller's sentence is not

consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic and Miller's cancer are extraordinary and compelling reasons under section

3582(c)(l)(A). Cf. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence

                                                 5

            Case 4:12-cr-00040-D Document 76 Filed 01/15/21 Page 5 of 7
of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus's spread."). Even so, the section 3SS3(a)

factors counsel against reducing Miller's sentence. See United States v. Chambliss, 948 F.3d 691,

693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Miller is 49 years old and engaged in very serious criminal behavior during 2011 and 2012.

See PSR [D.E. 40] ft 3-S. Miller's offense conduct involved distributing cocaine base, cocaine,

and marijuana from his residence, using an adjacent residence to store controlled substances, and

possessing a firearm in connection with his drug trafficking. See id. Moreover, Miller is a violent

career offender whose criminal history includes convictions for assault with a deadly weapon

inflicting serious injury, assault inflicting serious injury, attempted escape from jail, and habitual

felon. See id. at ft 7-40. Miller's criminal history also details an extensive history of drug crimes,

including mailltaining a vehicle/dwelling/place for controlled substances, possession with intent to

sell and deliver cocaine (three counts), sell cocaine (three counts), possession of marijuana,·

possession of cocaine, and possession of drug paraphernalia. See id. Miller also has convictions for

communicating threats, break into a currency machine, possession of stolen goods (three counts),

and larceny (eleven counts). Courts repeatedly revoked Miller's probation and parole, and he

committed new crimes while on probation. See id.

       The court also has considered Miller's potential exposure to COVID-19, his medical

condition, and his lack of release plan. Cf. Pe,pper v. United States, S62 U.S. 476, 480-81 (2011).

Having considered the entire record, the steps that the BOP has taken to address COVID-19 and treat

Miller, the section 3SS3(a) factors, Miller's arguments, the government's persuasive response, and

the need to punish Miller for his criminal behavior, to incapacitate Miller, to promote respect for the

                                                  6

            Case 4:12-cr-00040-D Document 76 Filed 01/15/21 Page 6 of 7
law, to deter others, and to protect society, the court declines to grant Miller's motion for

compassionate release. See,~ Chavez-Meza v. United States, 138 S. Ct. 19S9, 1966-68 (2018);

Ruffin, 978 F.3dat 1008-09; Cham.bliss, 948 F.3dat693-94; United Statesv. Hill,No. 4:13-CR-28-

BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       As for Miller's request for home confinement, Miller apparently seeks relief under the

CARES Act. See [D.E. 56] 2. The CARES Act does not provide this court with the authority to

grant home confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2

(6th Cir. Aug. 19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely

with the Attorney General and the BOP."); United States v. McCoy. No. 3:19-CR-35-KDB-DCK,

2020 WL 5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Miller's request for home confinement.

                                               II.

       In sum, the court DENIES Miller's motion for compassionate release [D.E. 56] and

DISMISSES his request for home confinement.

       SO ORDERED. This       14- day of January 2021.



                                                         JSC.DEVERill
                                                         United States District Judge




                                               7

           Case 4:12-cr-00040-D Document 76 Filed 01/15/21 Page 7 of 7
